DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-10) in the reply filed on October 31, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to because Figure 5 is incomplete, it shows three elements being referenced as a question mark.     
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “21 (fig. 3-5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “means for measuring and recording… (claim 6)” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for measuring and recording” without reciting sufficient structure to achieve the function. Furthermore, the generic holder is not preceded by a structural modifier.
Claim limitation “means for creating and storing… (claim 8)” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for creating and storing” without reciting sufficient structure to achieve the function. Furthermore, the generic holder is not preceded by a structural modifier.
Claim limitation “means for scaling… (claim 9)” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for scaling” without reciting sufficient structure to achieve the function. Furthermore, the generic holder is not preceded by a structural modifier
Since the claim limitation (s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be corresponding  structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, limitation: “means for measuring and recording…” is taken to be a firmware (page 16, line 17);  “means for creating and storing…” is taken to be a circuit board (page 12, last two lines); and “means for scaling…” is taken to be a calculation unit (page 10, line 6).
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.     

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cao (US 2019/0184667 A1).
Regarding claim 1, Cao discloses a hand-operated, screw press (see “adjusting screw” in para. 27, lines 18-19, and “a screw rod” in para. 3, line 3), comprising:
a) two oppositely disposed heat plates (2 and 3) or (50 and 60) for generating force to a material (It is noted that when the heated upper plate (3 or 60) contacts the lower plate (2 or 50), the lower plate is also heated);
b) a rotatable handle (a handle 80 is rotatable from back to front to move the upper plate 60 toward the lower plate 50) operatively connected to at least one of the two heat plates for adjusting a distance therebetween;
c) a force measuring digital load cell (30) operatively in contact with at least one of the heat plates (fig. 30); and
d) a display (90) operatively connected to the load cell for displaying pressure being applied by the heat plates in real time (para. 32, lines 24-29).
As for the limitations, “solventless” and “for generate force on raw material in order to extract oil therefrom”, they are viewed as functional or intended use limitations. As MPEP 2114 states, “[a] claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim”. In this case, the limitations above do not add any structural limitations to the claim and Cao discloses all the structural limitations as set forth above. Additionally while not disclosed, the press of Cao is capable of being used for performing the function or intended use of generate force on raw solventless material in order to extract oil therefrom.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Britton (US 2019/0263079A1) in view of Nelson et al. (hereinafter “Nelson”) (US 2002/0025358 A1).
Regarding claim 1, Britton discloses a hand-operated (see “operator presses the two start buttons 8…” in para. 129, lines 4, thus it is a “hand-operated” press), solventless press, comprising:
two oppositely disposed heat plates (13-14, see para. 74) for generating force to raw material in order to extract oil therefrom (see abstract) and a touchscreen display (2).
Britton discloses the press can use a pneumatic or hydraulic cylinder or a manual or electronic linear actuator to provide pressure to an actuation means that is operatively connected to the upper heat platen for initiating movement (see para. 72, lines 4-8 and also see “manual system” in para. 135, line 1) and a manual or automatic pressure regulator system is provided to control pressure (see para. 72, lines 11-15 and para. 128, last 2 lines).
Britton does not expressly disclose that the manual actuator is a rotatable screw handle operatively connected to at least one of the two heat plates for adjusting a distance therebetween and the pressure regulator system is a force measuring digital load cell operatively in contact with at least one of the heat plates in order to display pressure being applied by the heat plates in real time on the display.
Nelson can be applied to teach it is old and well known in pressing art to provide a press (fig. 1) with a manual actuator comprising a rotatable screw handle (18, 20, and 22) operatively connected to an upper plate (34) for adjusting a distance between the upper plate and a lower plate/mold (26, 28) and a force measuring digital load cell (para. 12) operatively in contact with the lower plate (para. 45) in order to display pressure being applied between the plates in real time on a display (54) (para. 45) so that an operator can monitor the applied pressure to prevent excessive crushing (abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the pneumatic actuator (29) of Britton with a manual actuator including a rotatable screw handle operatively connected to the upper heat plate for adjusting a distance between the upper heat plate and a lower heat plate and a pressure regulator such as a force measuring digital load cell operatively in contact with the lower plate, as taught by Nelson, since Britton discloses that the press can be operated manually. Such manual actuator with a load cell pressure regulator is old and well known in pressing art, the actuators (i.e. pneumatic and manual screw drive) work equally as well, one skilled in the art would make a choice for convenience or economic reason. 
Regarding claim 2, the hand-operated, solventless screw press in accordance with claim 1, modified Britton discloses a lead screw (see 18 of Nelson) disposed between the rotatable handle and at least one of the heat plates.
Regarding claim 3, the hand-operated, solventless screw press in accordance with claim 1, modified Britton discloses the hand operated manual heat press using the rotatable handle operated by a user, and thus the two heat plates are capable of exerting up to approximately 1,000 psi (see para. 49, the last three lines of Nelson) across the material.
Regarding claim 4, the hand-operated, solventless screw press in accordance with claim 1, Britton discloses wherein the display (2) comprises a touch screen display (see para. 78).
Regarding claim 5, the hand-operated, solventless screw press in accordance with claim 1, Britton discloses wherein the raw material is chosen from a set of materials consisting of: cannabis flower and isolated trichome heads (see para. 7).
Regarding claim 6, the hand-operated, solventless screw press in accordance with claim 1, Britton further discloses means for measuring and recording a change in force over time (see “the pressing force/time associated with each pressing force, which changes overtime” and “the control system of the present invention can manage each one of these variables ..” in para. 131).
Regarding claim 7, the hand-operated, solventless screw press in accordance with claim 6, Britton further discloses wherein an end point of a process for extracting oil from the raw material is detected when the change in force is approximately 0.0 Ibf/sec (para. 136 discloses a user sets a starting pressure/force before a press cycle and then the press cycle is completed, thus the change in force must reach zero when the set pressure/force is acheived order to complete the press cycle, which is an end point of the process for extraction oil from the raw material).
Regarding claim 8, the hand-operated, solventless screw press in accordance with claim 1, Britton further discloses means for creating and storing a recipe (406) representative of at least one of a set parameters consisting of: heat plate temperature; time of operation; pressure ramping; capacity of the press; type of raw material; and mass of raw material (see para. 135-138).
Regarding claim 9, the hand-operated, solventless screw press in accordance with claim 8, Britton further discloses means for scaling the recipe in size based upon at least one of the set of parameters (see para. 135-138, which disclose various changes to the recipe).
Regarding claim 10, the hand-operated, solventless screw press in accordance with claim 8, Britton further discloses wherein the recipe can be used on any suitable rosin press machine (see para. 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show:
US 20202/0147915 A1 discloses a linear actuated screw press.
US 2018/0340133 A1 discloses a press for oil extraction from plant material.
US 2018/0178473 A1 discloses a rosin press.
US 2016/0250816 A1 and 2011/0076079 A1, each discloses a press with a heat plate.
WO 2019056779 A1 discloses a hand operated screw press. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on 571-272-4528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        December 09, 2022